Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2021

                                      No. 04-20-00392-CV

                             Sherry CAGLE n/k/a Sherry Schwartz,
                                        Appellant

                                                v.

     Mario CUELLAR, Norma Cuellar, James Donald Cagle, and Hannah Funding LLC.,
                                    Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-01910
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
       Appellant’s reply brief was originally due June 7, 2021. Appellant’s first motion for
extension of time was granting, extending the deadline for filing the reply brief to June 21, 2021.
On June 21, 2021, appellant filed a motion requesting an additional extension of time to file the
reply brief until July 1, 2021. After consideration, we GRANT the motion and ORDER
appellant to file her reply brief by July 1, 2021.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court